Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are finally rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (2005/0133130). Blum discloses most of the features of the claims. These include a self-adhesive wallet that can be used with a cell phone (such as attached to a cellphone) as the preamble of claim 1 is interpreted to functionally require. For example, see the embodiments of storage member in Figs 7-9.
Thus, the claimed base member can be the attachment part in embodiments, such as attachment part 901 in Fig 9. The claimed adhesive material can be the adhesive that per the reference teaching would be on the face of 901 that is opposite to the face that is viewable in Fig 9.
The claimed card member pocket can be container 907. The claimed key member pocket can be container 908. The examiner notes that these pockets are formed by a facing part 902 that is formed on or fastened to the attachment part as described in [0025] and that this is similar to the use of a facing part to form a single pocket as disclosed in [0021] for the embodiment of Fig 4 .
However, Blum may not specifically teach that the noted pockets are formed by first and second wall members (although Fig 9 may suggest this). On the other hand, it is conventional to form pockets as disposed in Blum utilizing first and second wall members, a first wall member fastened to a base member to form one pocket and a second wall member fastened to the first wall member to form another pocket on top of the first pocket. See, for example only, the prior art of record including Arraut 6,886,283. Therefore, given what Fig 9 in Blum suggests to one of ordinary skill in the art, and given the above noted teaching in Blum [0025], it would have been obvious to form the pockets of Blum utilizing first and second wall members, for the purpose of conveniently providing the pockets. For example, the second wall member can have the configuration of the material forming pocket 908 in Fig 9 and the first wall member can have a similar configuration on the inside of pocket 908 (as shown in Fig 9 for the material forming pocket 907).
Assuming that each of the Blum pockets are formed by a separate wall member as indicated above, it would also have been obvious to form the card member pocket 907 with a horizontal bottom edge (as shown for pocket 908 in Fig 9), although the bottom edge of card member pocket 907 cannot be seen in Fig 9. This could be for ease of construction or as a design expedient. In the event of forming pocket 907 in this way, the vertical axis of the second wall member (the wall member forming pocket 908 in Blum) is not disposed at an angle that is not parallel to a bottom edge of the first wall member (the wall member forming pocket 907 in Blum) as recited in claim 1. However, it would also have been obvious to form pocket 908 at an angle as illustrated in Fig 7, as a design expedient or to facilitate the holding of longer keys. It would also have been obvious to form pocket 908 to have a wider top edge than bottom edge, again as shown in Fig 7, for the same reasons. It would also have been obvious to provide for the entire perimeter of the second wall member except for the top edge to be remain coupled to the first wall member (such as by making the second pocket substantially smaller than the first pocket), in order to properly contain smaller objects such as a key in the second pocket. 
Like the references in the claims to a cell phone, no key is positively recited in the claims. Therefore, references in the claims to a key, such as in claim 2 are interpreted functionally (Blum is not required to show any key or cell phone). The portions of the key member pocket in Blum can fit some key as claimed.
Features of the claims not disclosed in Blum (other than the first and second wall members) are either conventional or well within the skill level of one of ordinary skill in the art to provide. Note the prior art of record. Therefore, it would also have been obvious to provide these to the Blum wallet to provide it with a more economical and/or a more attractive construction.  
Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive. 
In the argument, applicant mentions the modification to Fig 9 of the Blum wallet to construct top pocket 908 (more accurately the wall member forming top pocket 908 or second wall member as claimed) at an angle, as suggested by the top pocket in Blum Fig 7.  However, applicant does not appear to take issue with this modification. See the applicant’s comment on page 1 of the latest Remarks “….even if Blum container 908 (Fig 9) were formed at an angle as shown in Fig 7, Blum would still fail to disclose or render obvious all of the limitations of the second wall member recited in claim 1”.  
Thus, applicant argues that even with the above noted modification to Blum, it would not have been obvious to provide the top pocket or second wall member forming the top pocket to be wider at its top than at its bottom. The examiner disagrees. Blum Fig 7 clearly suggests that in addition to forming a top pocket at an angle, the top pocket can also be wider at its top than at its bottom. So do this in the Fig 9 embodiment as provided in the rejection.
Applicant further argues that in Blum Fig 7, the top pocket must be formed by providing openings in the facing part as shown in but not numbered in Fig 7 (this facing part also forms the bottom pocket in Fig 7). Therefore, according to applicant, in Blum Fig 7 the entire perimeter of the top pocket or second wall member forming the top pocket except for the top edge is not coupled to the first wall member. Thus, according to applicant, the modification to Blum Fig 9 in view of Fig 7 would not provide for the entire perimeter of the second wall member, except for the top edge thereof, to be coupled to the first wall member.
The examiner disagrees. Regarding the Blum disclosure, [0024] clearly teaches that Fig 7 is formed similarly to Fig 5 but with the top pocket disposed at an angle. Prior to analyzing the Fig 5 teaching reference should be made to Fig 4. Thus, it is apparent from [0021] that a single container or pocket can be formed by attaching a rectangular facing part 402 to a substrate such as an attachment part 401 on three edges of the facing part leaving the fourth edge unattached to form an opening into the pocket. Now looking at the Fig 5 embodiment, it is also apparent from [0022] that a facing part 502 can form a bottom container or pocket in the same manner as facing part 402 in [0021], and that a second container or pocket 507 (a top container or pocket) can be formed on or fastened to the facing part 502. [the text in bold is for emphasis]. Given these descriptions, therefore, it is apparent that in Fig 5 the top pocket does not have to be formed by making cuts in facing part 502 as shown in the drawing. Instead, the top pocket can also be made by fastening another facing part to facing part 502, same as the manner in which the pocket in Fig 4 is formed. 
Additionally, the examiner notes that the top pocket in Fig 5 is smaller than the bottom pocket. Therefore, in forming the top pocket in Fig 5 by fastening another facing part to the bottom pocket, this facing part would be fastened within the entire periphery of the bottom pocket and away from the bottom pocket edges.  
Finally, the examiner notes that in forming the top pocket to have the same configuration shown in Fig 5 (the pocket exposes a middle part of the key) by fastening another facing part to the bottom pocket, the facing part could be in two parts, a larger part to hold the top of the key as delimited by the material between the two openings 505 and 508 in Fig 5, and a smaller part to hold the bottom of the key, as delimited by the material immediately below the opening 506 in Fig 5. However, one having ordinary skill in the relevant art also has the skill to know that the top pocket does not have to be formed to have the exact same configuration shown in Fig 5. That is to say the pocket can be formed so that it does not expose a middle part of the key. In this case the top pocket forming facing part would be attached on its entire perimeter except at its the top edge to the bottom pocket.  
Regarding the manner in which Blum is applied in the rejection, the Fig 9 pockets are formed by attaching a first wall or facing part to attachment part 901 to form a bottom pocket, and then attaching a second wall or facing part to the bottom pocket to form a top pocket. Note the rejection. Not only that but at least the top pocket is attached to the bottom pocket on three edges thereof leaving a top edge free, as suggested in Fig 9 itself. Additionally, per Fig 7, the top pocket in Fig 9 is modified so that it (1) is disposed at an angle to the bottom pocket (2) is made wider at the top edge thereof than at the bottom edge thereof and (3) the entire perimeter of the top pocket fits well within the boundary of the bottom pocket. One of ordinary skill in the art has the skill to make these modifications to Blum Fig 9 without also providing for the top pocket to have separate top and bottom parts thereof (for exposing a middle part of the key) as shown in Fig 7. In other words, modify Fig 9 of Blum as follows: attach a first wall member to attachment part 901 to form the bottom pocket, then attach a second wall member to the first wall member to form the top pocket, as suggested in Blum. Then, as also suggested in Blum in view of Fig 7, rotate the top pocket in Fig 9 slightly (to provide the claimed angle) make its top edge wider than its bottom edge (as also claimed) and make the top pocket smaller than the bottom pocket (such that the entire perimeter of the second wall member remains coupled to the first wall member, as also claimed, even with the above noted rotation).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB K ACKUN/Primary Examiner, Art Unit 3736